United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1120
Issued: January 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 18, 2009 nonmerit decision, denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year elapsed between the last merit decision dated August 22,
2007 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3. For Office decisions issued prior to November 19, 2008, a claimant had
one year to file an appeal. An appeal of Office decisions issued on or after November 19, 2008 must be filed within
180 days of the decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
On April 6, 2003 appellant, a 50-year-old clerk, filed an occupational disease claim for
back, leg, neck, shoulder and arm injuries due to his employment activities. The Office accepted
his claim for lumbar strain. Appellant returned to limited duty four hours a day.
Appellant filed a claim for a recurrence of disability as of May 1, 2005, alleging that his
condition had worsened because he had been required to box mail. By decision dated
December 13, 2005, the Office denied his claim, finding that the evidence did not establish a
worsening of his condition or a change in the nature and extent of his duties.
Appellant filed a claim for a recurrence of disability as of May 23, 2006, alleging that his
condition had worsened because the employing establishment had not provided him with an
ergonomically designed chair. By decision dated November 9, 2006, the Office denied his
claim, finding that the evidence did not establish a worsening of his condition or a change in the
nature and extent of his duties.
On February 7, 2007 appellant requested reconsideration. By decision dated May 14,
2007, the Office denied modification of the November 9, 2006 decision.
On May 22, 2007 appellant again requested reconsideration. He submitted a copy of his
April 14, 2006 limited-duty job offer for modified manual clerk, which contained the notation
“need ergonomic chair.”
By decision dated August 22, 2007, the Office denied modification of its previous
decisions.
Appellant submitted a January 31, 2008 report from Dr. Perry Stein, a Board-certified
physiatrist, who stated that appellant had spinal stenosis on top of congenitally narrow canal with
cervical and lumbar radiculopathy and myofascial pain syndrome. He had painfully restricted
range of motion of his lumbar and cervical spine, as well as tenderness to palpation of the
scapulothoracic girdle. Dr. Stein recommended that appellant refrain from working.
In a letter dated February 20, 2008, Alan Podhaizer informed the Office that he had been
retained by appellant to represent him in his workers’ compensation claim. Noting that there
were two active cases, he stated that appellant wanted to file motions to reconsider both cases.2
Mr. Podhaizer also requested that the cases be merged.
On March 17, 2008 the Office informed appellant that it had received Mr. Podhaizer’s
February 20, 2008 letter, but that it would be disregarded without proper notification of
representation.
In a notification received by the Office on March 17, 2008, appellant authorized Alan
Podhaizer, Esquire, to represent him in File Nos. xxxxxxx989 and xxxxxx695. On March 21,
2008 the Office acknowledged receipt of appellant’s attorney authorization.
2

Mr. Podhaizer referenced the instant claim number, as well as File No. xxxxxx695.

2

In a letter dated June 11, 2008, the Office addressed its June 10, 2008 telephone call from
appellant, in which he followed up on his attorney’s February 20, 2008 letter requesting
reconsideration. It stated “it is unclear as to why the request for a reconsideration of the claims
was not addressed previously.” The Office informed appellant that he should submit a specific
request for each decision he wished to appeal, together with new and relevant evidence or legal
contentions.
In a June 26, 2008 Office memorandum, Manfred Kurtz noted that he had received a
telephone call from appellant on that date requesting assistance, noting that he was being thrown
out on the street and was financially desperate. Mr. Kurtz advised him to file a “new recon” if he
wanted the decision overturned. When appellant stated that his doctor had sent in records,
Mr. Kurtz told him that “it does not matter if we get new medical records if he has not filed a
reconsideration.”
In a letter dated August 22, 2008, appellant’s representative informed the Office that he
was sending a cover letter in reference to a request for reconsideration. His letter, which
referenced both of appellant’s file numbers, indicated that he was including several documents in
support of the application and would provide additional information as it became available. The
record does not contain a copy of the envelope in which the August 22, 2008 letter arrived.
Appellant submitted a December 27, 2007 report from Dr. Stein, who stated that he had
been treating appellant since April 22, 2004 for symptoms related to injuries that he sustained on
the job superimposed on congenital spinal stenosis. His symptoms included pain on the right
side of his neck, shoulder and arm, which generalized to the upper, middle and low back and
were precipitated by prolonged static activities that require trunk control. Dr. Stein diagnosed
cervical and lumbar radiculopathy and spinal stenosis with bilateral neural foraminal narrowing.
He opined that these symptoms were permanently disabling. In an undated report, Dr. Stein
opined that appellant was unable to perform the duties of his job. In a note bearing an illegible
date in 2006, appellant informed the employing establishment that he did not have an ergonomic
chair.
On January 15, 2009 appellant stated that he “would like to apply for reconsideration.”
Noting that he was attaching a doctor’s note dated November 20, 2008, he asked the Office to
advise him if it needed anything further.
In a report dated November 20, 2008, Dr. Stein stated that appellant had to stop working
because of specific work activities that aggravated his condition, included boxing, verifying and
stamping mail. While he had neck, shoulder and back pain prior to May 1, 2005, it was on this
date that the symptoms became intolerable from the repetitive activities that he was performing
on the job. On examination, appellant had painfully restricted range of motion of the cervical
spine; signs of bilateral lumbar nerve root compression with absent right knee jerk and atrophy
of the left calf. Previous diagnostic imaging studies confirmed the presence of herniated nucleus
pulposus in the cervical and lumbar spine with right C6 radiculopathy and multilevel lumbar
radiculopathy. Dr. Stein diagnosed cervical radiculopathy, cervical spondylosis, and spinal
stenosis on a congenital basis with superimposed degenerative changes resulting multilevel

3

lumbar radiculopathy, which he opined were exacerbated by his work-related activity,
specifically maintaining prolonged static postures of the trunk in order to support the upper
extremity for repetitive activity such as boxing, verifying and stamping mail. He stated that
appellant remained totally permanently disabled.
The record contains numerous physical therapy reports, prescription forms, diagnostic
test results, requests for authorization and notes and reports from appellant’s treating physician
through September 15, 2009.
By decision dated September 18, 2009, the Office denied appellant’s January 15, 2009
request for reconsideration on the grounds that it was untimely and failed to establish clear
evidence of error.
LEGAL PRECEDENT
An application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.3 With regard to the
contents of a request for reconsideration, the Office’s procedure manual states that, while no
special form is required, the request must be in writing, identify the decision and the specific
issues for which reconsideration is being requested and be accompanied by relevant new
evidence or argument not considered previously.4
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.5 In implementing the one-year time limitation, the Office’s procedures provide that the
one-year time limitation period for requesting reconsideration begins on the date of the original
Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.6
Title 20 Code of Federal Regulations, section 10.607(b) provide that the Office will
consider an untimely application only if it demonstrates clear evidence of error by the Office in
its most recent merit decision. To establish clear evidence of error, a claimant must submit
evidence relevant to the issue which was decided by the Office. The evidence must be positive,
precise and explicit and must manifest on its face that the Office committed an error. Evidence
which does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.7 It is not enough merely to show that the
3

20 C.F.R. § 10.606.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2a (October 2005).

5

20 C.F.R. § 10.607(a).

6

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

7

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

4

evidence could be construed so as to produce a contrary conclusion. This entails a limited
review by the Office of how the evidence submitted with the reconsideration request bears on the
evidence previously of record and whether the new evidence demonstrates clear error on the part
of the Office. To show clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to raise a substantial question as to the
correctness of the Office’s decision. The Board makes an independent determination of whether
a claimant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.8
Office procedures provide that an application for review includes any written
communication from a claimant or representative which requests a hearing, reconsideration or
appeal of a formal decision; no special form is necessary. A claimant who expresses or implies
disagreement with a formal decision, without requesting a specific action, should be advised of
the basis of the decision and reminded to exercise rights of appeal if further action is desired.
Office procedures also provide that any file in which a complaint about a formal decision is
received should be reviewed informally to assess whether the action leading to the complaint was
correct and the Office should determine through correspondence with the claimant whether the
inquiry in effect constitutes a request for exercise of appeal rights.9
ANALYSIS
The Office found that appellant’s January 15, 2009 request for reconsideration was
untimely and failed to demonstrate clear evidence of error. The Board finds, however, that
appellant submitted a timely request for reconsideration on August 22, 2008. Therefore, this
case is not in posture for a decision, as the Office applied an incorrect standard in making its
determination.
On August 22, 2008 appellant’s duly authorized representative submitted a timely request
for reconsideration, which was in writing and identified his claim number. This record reflects a
receipt date of August 27, 2008. The Office, however, failed to retain a copy of the envelope, as
required by its procedures. Accordingly, the date of the letter itself should be used to determine
whether the reconsideration request was timely filed.10 As the letter was dated within one year
of the last merit decision dated August 22, 2007, it was timely.
The Board notes that counsel did not specify the decision he wanted reconsidered. The
Office’s procedure manual provides that, if the contested decision or issue cannot be reasonably
determined from a claimant’s request, the claims examiner should return a copy of the
8

See Alberta Dukes, supra note 7.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Review Process, Chapter 2.1600.3(b) (October 2005).

10

The Office’s procedures require that an imaged copy of the envelope that enclosed the request for
reconsideration should be in the case record. If there is no postmark or it is not legible, other evidence such as a
certified mail receipt, a certificate of service and affidavits may be used to establish the mailing date. In the absence
of such evidence, the date of the letter itself should be used. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

5

application to the claimant for clarification and inform him that the Office will take no further
action on the request unless clarification is submitted.11 In this case, as there was only one
decision in the record, no additional clarification from appellant was necessary.12 The request
for reconsideration was also accompanied by new medical evidence not previously considered by
the Office. Appellant’s August 22, 2008 request for reconsideration met the standards as
detailed in the Office’s regulations and procedure manual.
The Office evaluated appellant’s reconsideration request using the standard for untimely
requests, namely the clear evidence of error standard. The Board finds that the Office should
have addressed appellant’s August 22, 2008 request for reconsideration and evaluated the
evidence submitted in accordance with section 10.606 of the Office’s regulations.13
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for reconsideration
of the merits on the grounds that his request was untimely and failed to demonstrate clear
evidence of error, and the case must be remanded for a review of the evidence submitted with his
timely request and an appropriate decision.

11

Id. at Chapter 2.1602.3

12

The Board notes that appellant’s attempt to request reconsideration of the August 22, 2007 decision
commenced on February 20, 2008 with a letter from appellant’s then unauthorized representative. Following proper
attorney authorization and numerous discussions between appellant and the Office, counsel ultimately submitted the
August 22, 2008 reconsideration request.
13

20 C.F.R. § 10.606(b).

6

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision of the Board.
Issued: January 14, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

